 
Exhibit 10.10
 
RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT
 
In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and             (“Employee”), effective as of this    day of       ,
200  .
 
I.  Definitions
 
The following terms shall have the meanings indicated when used in this
Agreement.
 
A.  Competitor: The following entities, and their respective parents,
successors, subsidiaries, and affiliates are competitors: (i) Fannie Mae
(ii) all Federal Home Loan Banks (including the Office of Finance); and
(iii) such other entities to which Employee and the Company may agree in writing
from time-to-time.
 
B.  Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of Employee’s
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation;
(xiii) information about Freddie Mac products, programs, and services which has
not yet been made public; (xiv) confidential information about Freddie Mac’s
dealings with third parties, including dealers, customers, vendors, and
regulators; and/or (xv) confidential information belonging to third parties to
which Employee received access in connection with Employee’s employment with
Freddie Mac. Confidential Information does not include general skills,
experience, or knowledge acquired in connection with Employee’s employment with
Freddie Mac that otherwise are generally known to the public or within the
industry or trade in which Freddie Mac operates.





--------------------------------------------------------------------------------



 



 
II.  Non-Competition
 
Employee recognizes that as a result of Employee’s employment with Freddie Mac,
Employee has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Employee agrees that during
Employee’s employment with Freddie Mac, and for the twelve (12) months
immediately following termination of Employee’s employment for any reason,
Employee will not consider offers of employment from, seek or accept employment
with, or otherwise directly or indirectly provide professional services to any
Competitor if the Employee will be expected to render duties, responsibilities,
or professional services for the Competitor that are of the type or nature
rendered or performed by the individual during the past two years of his or her
employment with Freddie Mac. Employee acknowledges and agrees that this covenant
has unique, substantial and immeasurable value to Freddie Mac, that Employee has
sufficient skills to provide a livelihood for Employee while this covenant
remains in force, and that this covenant will not interfere with Employee’s
ability to work consistent with Employee’s experience, training and education.
This non-competition covenant applies regardless of whether Employee’s
employment is terminated by Employee, by Freddie Mac, or by a joint decision.
 
If Employee is a licensed lawyer, this non-competition covenant shall be
interpreted in a manner consistent with any rule applicable to a legal licensed
professional in the jurisdiction(s) of Employee’s licensure or registration that
concerns the Employee's employment as counsel with, or provisions of legal
services to, a Competitor.
 
III.  Non-Solicitation and Non-Recruitment
 
During Employee’s employment with Freddie Mac and for a period of twelve
(12) months after Employee’s termination date, Employee will not solicit or
recruit, attempt to solicit or recruit or assist another in soliciting or
recruiting any Freddie Mac managerial employee (including manager-level,
Director-level, or officer-level employee) with whom Employee worked, or any
employee whom Employee directly or indirectly supervised at Freddie Mac, to
leave the employee’s employment with Freddie Mac for purposes of employment or
for the rendering of professional services. This prohibition against
solicitation does not apply if Freddie Mac has notified the employee being
solicited that his/her employment with the Company will be terminated pursuant
to a corporate reorganization or reduction-in-force.
 
If Employee is a licensed lawyer, this non-solicitation covenant shall be
interpreted in a manner consistent with any rule applicable to a licensed legal
professional in the jurisdiction(s) of Employee’s licensure or registration.
 
IV.  Treatment of Confidential Information
 
A.  Non-Disclosure. Employee recognizes that Freddie Mac is engaged in an
extremely competitive business and that, in the course of performing Employee’s
job duties, Employee will have access to and gain knowledge about Confidential
Information. Employee further recognizes the importance of carefully protecting
this Confidential



--------------------------------------------------------------------------------



 



 
Information in order for Freddie Mac to compete successfully. Therefore,
Employee agrees that Employee will neither divulge Confidential Information to
any persons, including to other Freddie Mac employees who do not have a Freddie
Mac business-related need to know, nor make use of the Confidential Information
for the Employee’s own benefit or for the benefit of anyone else other than
Freddie Mac. Employee further agrees to take all reasonable precautions to
prevent the disclosure of Confidential Information to unauthorized persons or
entities, and to comply with all Company policies, procedures, and instructions
regarding the treatment of such information.
 
B.  Return of Materials. Employee agrees that upon termination of Employee’s
employment with Freddie Mac for any reason whatsoever, Employee will deliver to
Employee’s immediate supervisor all tangible materials embodying Confidential
Information, including, but not limited to, any documentation, records,
listings, notes, files, data, sketches, memoranda, models, accounts, reference
materials, samples, machine-readable media, computer disks, tapes, and equipment
which in any way relate to Confidential Information, whether developed by
Employee or not. Employee further agrees not to retain any copies of any
materials embodying Confidential Information.
 
C.  Post-Termination Obligations. Employee agrees that after the termination of
Employee’s employment for any reason, Employee will not use in any way
whatsoever, nor disclose any Confidential Information learned or obtained in
connection with Employee’s employment with Freddie Mac without first obtaining
the written permission of the Vice President of Human Capital Management of
Freddie Mac. Employee further agrees that, in order to assure the continued
confidentiality of the Confidential Information, Freddie Mac may correspond with
Employee’s future employers to advise them generally of Employee’s exposure to
and knowledge of Confidential Information, and Employee’s obligations and
responsibilities regarding the Confidential Information. Employee understands
and agrees that any such contact may include a request for assurance and
confirmation from such employer(s) that Employee will not disclose Confidential
Information to such employer(s), nor will such employer(s) permit any use
whatsoever of the Confidential Information. To enable Freddie Mac to monitor
compliance with the obligations imposed by this Agreement, Employee further
agrees to inform in writing Freddie Mac’s Senior Vice President of Human Capital
Management of the identity of Employee’s subsequent employer(s) and Employee’s
prospective job title and responsibilities prior to beginning employment.
Employee agrees that this notice requirement shall remain in effect for twelve
(12) months following the termination of Employee’s Freddie Mac employment.
 
D.  Ability to Enforce Agreement and Assist Government Investigations. Nothing
in this Agreement prohibits or otherwise restricts you from: (1) making any
disclosure of information required by law; (2) assisting any regulatory or law
enforcement agency or legislative body to the extent you maintain a legal right
to do so notwithstanding this Agreement; (3) filing, testifying, participating
in or otherwise assisting in a proceeding relating to the alleged violation of
any federal, state, or local law, regulation, or rule, to the extent you
maintain a legal right to do so notwithstanding this Agreement; or (4) filing,
testifying, participating in or otherwise assisting the Securities and Exchange
Commission or any other proper authority in a proceeding relating to allegations
of fraud.





--------------------------------------------------------------------------------



 



 
V.  Consideration Given to Employee
 
A.  Employment. As consideration for agreeing to be bound by the terms,
conditions, and restrictions stated in this Agreement, Freddie Mac will employ
the Employee in the position of             . Employee acknowledges that this is
adequate consideration for Employee’s agreement to be bound by the provisions of
this Agreement.
 
B.  Twelve-Months Severance. Employee acknowledges that under Freddie Mac’s
applicable Severance Policy, Employee may be eligible to receive Severance upon
termination of employment. In the event Employee’s employment is terminated and
the facts and circumstances of the termination qualify Employee for Severance
under the Severance Policy, then Employee shall receive Severance following
termination for a total of twelve (12) months. The Severance guarantee provided
by this Paragraph V(B) is in place of, and not in addition to, Severance to
which Employee would otherwise be entitled under any other agreement between
Employee and Freddie Mac.
 
VI.  Reservation of Rights
 
Employee agrees that nothing in this Agreement constitutes a contract or
commitment by Freddie Mac to continue Employee’s employment in any job position
for any period of time, nor does anything in this Agreement limit in any way
Freddie Mac’s right to terminate Employee’s employment at any time for any
reason.
 
VII.  Compliance with the Code of Conduct and Corporate Policies & Procedures
 
Employee understands that he/she will be subject to Freddie Mac’s Code of
Conduct (“Code”) and to Corporate Policy 3-206, Investment Limitations Policy
(“Policy”) that, among other things, limit the investment activities of Freddie
Mac employees. Employee agrees to fully comply with the Code and the Policy,
copies of which are enclosed for Employee’s review.
 
Employee further agrees to be bound by, and comply fully with, his/her
obligations under the Investment Limitations Policy. Employee agrees to consult
with Freddie Mac’s Chief Compliance Officer as soon as practical prior to
beginning employment about any investments that Employee or a “covered household
member,” as that term is defined in the Policy, may have that may be prohibited
by the Policy. Employee also agrees to disclose prior to beginning employment
any other matter or situation that may create a conflict of interest as such
term is defined in the Code.
 
In addition, prior to beginning employment Employee agrees to disclose to
Freddie Mac’s Human Resources Division the terms of any employment,
confidentiality or stock grant agreements to which Employee may currently be
subject and that may affect Employee’s future employment or recruiting
activities. Employee understands that such disclosure is necessary to enable
Freddie Mac to ensure that Employee’s employment by Freddie Mac and conduct as a
Freddie Mac employee are not inconsistent with any of the terms of such
agreements.





--------------------------------------------------------------------------------



 



 
VIII.  Absence of Any Conflict of Interest
 
Employee represents that Employee does not have any confidential information,
trade secrets or other proprietary information that Employee obtained as the
result of Employee’s employment with another employer that Employee will be
using in Employee’s position at Freddie Mac. Employee also represents that
Employee is not subject to any employment, confidentiality or stock grant
agreements, or any other restrictions or limitations imposed by a prior
employer, which would affect Employee’s ability to perform the duties and
responsibilities for Freddie Mac in the job position offered, and further
represents that Employee has provided Freddie Mac with copies of any such
agreements or limitations so that Freddie Mac can make an independent judgment
that Employee’s employment with Freddie Mac is not inconsistent with any of its
terms.
 
IX.  Enforcement
 
A.  Employee acknowledges that Employee may be subject to discipline, up to and
including termination of employment, for Employee’s breach or threat of breach
of any provision of this Agreement.
 
B.  Employee agrees that irreparable injury will result to Freddie Mac’s
business interests in the event of breach or threatened breach of this
Agreement, the full extent of Freddie Mac’s damages will be impossible to
ascertain, and monetary damages will not be an adequate remedy for Freddie Mac.
Therefore, Employee agrees that in the event of a breach or threat of breach of
any provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Employee and all
persons acting for and/or in concert with Employee, without the necessity of
posting bond or security, which Employee expressly waives.
 
C.  Employee agrees that each of Employee’s obligations specified in this
Agreement is a separate and independent covenant, and that all of Employee’s
obligations set forth herein shall survive any termination, for any reason, of
Employee’s Freddie Mac employment. To the extent that any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
because it is overbroad, that provision shall be limited and enforced to the
extent permitted by applicable law. Should any provision of this Agreement be
declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.
 
D.  This Agreement is governed by, and will be construed in accordance with, the
laws of the Commonwealth of Virginia, without regard to its or any other
jurisdiction’s conflict-of-law provisions. Employee agrees that any action
related to or arising out of this Agreement shall be brought exclusively in the
United States District Court for the Eastern District of Virginia, and Employee
hereby irrevocably consents to personal jurisdiction and venue in such court and
to service of process by United States Mail or express courier service in any





--------------------------------------------------------------------------------



 



 
such action.
 
E.  If any dispute(s) arise(s) between Freddie Mac and Employee with respect to
any matter which is the subject of this Agreement, the prevailing party in such
dispute(s) shall be entitled to recover from the other party all of its costs
and expenses, including its reasonable attorneys’ fees.
 
Employee has been advised to discuss all aspects of this Agreement with
Employee’s private attorney. Employee acknowledges that Employee has carefully
read and understands the terms and provisions of this Agreement and that they
are reasonable. Employee signs this Agreement voluntarily and accepts all
obligations contained in this Agreement in exchange for the consideration to be
given to Employee as outlined above, which Employee acknowledges is adequate and
satisfactory, and which Employee further acknowledges Freddie Mac is not
otherwise obligated to provide to Employee. Neither Freddie Mac nor its agents,
representatives, Employees, officers or employees have made any representations
to Employee concerning the terms or effects of this Agreement, other than those
contained in this Agreement.
 

     
By: 
           


        
 
Date:         



     
By: 
           


        

 
Date:         



       
Freddie Mac

   



